HABALSON, J.
— The discharge of a jury in a criminal case, without the consent of the defendant, not called for by some pressing necessity, as is held by the uniform current of authorities, operates an acquittal, and bars a future trial. —11 Amer. & Eng. Encyc. of Law, 950.
The delivery and recording of a verdict are essential to its validity, because it is not perfected, until recorded. — 4 Amer. Eng. Encyc. of Law, 881.
The jury in this case, returned their verdict at night, after the court had adjourned for the day. It was received by the clerk and read, and the jury disbanded and went to their homes. The record does not show that the prisoner was present, but, it does show, that this proceeding was had, without any instructions from the courts and without the consent or sanction of the defendant, or of his attorney. The nest day, the judge without more entered on his docket the verdict which had been returned and handed to the clerk the night before.
The discharge of the jury, under these circumstances, was *78unauthorized, and operated asan acquittal of the defendant. —Foster v. State, 88 Ala. 184.
The judgment of the court below is reversed, and it is ordered that the prisoner be discharged.